Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues (Remarks pages 13 and 14): 
In contrast to the present invention, Sayko does not disclose inquiring, from a database, at least one rule comprising at least one technical parameter representing at least one capability of the terminal device of the second party to set up the connection to the second party. In Sayko, the service agent is determined on the basis of the user’s activity on the web page. The routing server in Sayko does not correspond to a database into which an inquiry is made to receive at least one rule to set up the connection to the second party.
Further, Sayko does not disclose inquiring at least one rule including at least one technical parameter representing at least one capability of the terminal device of the second party to set up the connection to the second party. The information obtainable from the routing server of Sayko does not correspond to the inquired rule including at least one technical parameter. Cited para. [0054] only mentions protocol-related signaling, which does not correspond to the capability of the terminal device of the second party.
Examiner respectfully disagrees.

Applicant argues that the routing server does not correspond to a database. However, Applicant does not provide any justification for this distinction. Simply referring to an element as a “database” does not distinguish from a functionally identical element of a memory storing data. As such, Applicant cannot merely argue a distinction merely on the basis of terminology.
Sayko (¶0049) teaches the depiction of that the functionality between these servers can be combined into a single server or the functionality of any particular server distributed across another server. As such, Sayko clearly anticipates a routing server having the functionality as a database server. Therefore, when Sayko (¶0058) when the determination is made, (Examiner considers a determination as being an inquiry into the subject being determined), this determination would be made from a database.
Applicant further argues that Sayko does not teach the recited rule, stating that the [0054] on relates to protocol-related signaling. However, Sayko (¶0058) explicitly references a WebRTC capable browser, as being the capability that comprises the rule. Examiner notes that the claim explicitly provides for the rule as comprising “at least one technical parameter representing at least one capability.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 6-9, 12-13, and 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayko (US 20140126708 A1). 

Claim 1	Sayko teaches a method for managing a communication session between a first party and a second party, the method, performed by a WebRTC server, comprising:
receiving a request from a web server to establish a connection, (FIG. 4, step 402, ¶0066, receiving a request redirected from a web server) the web server implementing a web page maintaining a communication session with WebRTC communication capability for a terminal device of the first party; (FIG. 1, ¶0031 - ¶0034, Web Server 101, implementing a web page using WebRTC for communication with a terminal device 104)
determining the second party to the connection based on data received in the request; (FIG. 2, step 204, ¶0057, determining the appropriate agent, i.e. second party)
inquiring, from a database, at least one rule comprising at least one technical parameter representing at least one capability of a terminal device of the second party to set up the connection to the second party; (FIG. 2, step 206, ¶0058, determining whether the agent is associated with a WebRTC capable browser, wherein the WebRTC capability comprises a rule for setting up the connection to the second party, wherein the rule comprises a technical parameter, i.e. WebRTC capability, representing a capability)
in response to a receipt of the at least one rule from the database, (FIG. 2, step 206, ¶0058, in response to determining whether there is an associated WebRTC capable browser) selecting a setup for the connection with respect to the second party in accordance with the at least one rule; (FIG. 2, ¶0058, selecting a setup of either an SIP call, step 214, or sending an SIP call to the WebRTC server, steps 208-212)
establishing the connection to a terminal device of the second party from the WebRTC server by applying a selected setup for the connection; (FIG. 4, step 406, ¶0069, establishing the selected connection) and 
attaching the connection to the terminal device of the second party with the communication session implemented by the web server with the terminal device of the first party over the web page. (FIG. 7, ¶0075, connecting the users to the communication session over the web page)

Claim 2	Sayko teaches Claim 1, and further teaches wherein the second party to the connection is determined on a basis of an identifier representing the second party carried in the request. (Sayko, FIG. 4, ¶0069, wherein the WebSocket connection is determined based on the identities of users and their session identifier)

Claim 3	Sayko teaches Claim 1, and further teaches wherein the identifier representing the second party is included in an inquiry to the database. (FIG. 4, step 404, ¶0069, wherein the session identifiers representing the second party are included in the inquiry to the contact center, FIG. 1, ¶0046, wherein the contact center comprises the database 150)

Claim 6	Sayko teaches Claim 1, and further teaches wherein an attachment of the connection to the terminal device of the second party with the communication session implemented by the web server with the terminal device of the first party over the web page is performed on a basis of an identifier assigned to the communications session. (FIG. 7, ¶0075, connecting the users to the communication session over the web page based on the identified CSR representative assigned to the communication session)

Claim 7 is taught by Sayko as described for Claim 1. 
Claim 8 is taught by Sayko as described for Claim 2.
Claim 9 is taught by Sayko as described for Claim 3.
	Claim 10 is taught by Sayko as described for Claim 4. 
Claim 12 is taught by Sayko as described for Claim 6. 
Claim 13 is taught by Sayko as described for Claim 1. 
	Claim 15 is taught by Sayko as described for Claims 2 and 3. Claim 15 depends upon Claim 2, and further limits Claim 15 with the language of Claim 3.
Claim 18 is taught by Sayko as described for Claims 2 and 6. Claim 18 depends upon Claim 2, and further limits Claim 18 with the language of Claim 6.
Claim 19 is taught by Sayko as described for Claims 3 and 6. Claim 19 depends upon Claim 3, and further limits Claim 20 with the language of Claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sayko (US 20140126708 A1) in view of Moncomble (US 20180359366 A1).

Claim 5	Sayko teaches Claim 4, but does not explicitly teach wherein the technical parameter is at least one of the following: at least one value indicating at least one audio codec supported by the terminal device of the second party, at least one value indicating at least one video codec supported by the terminal device of the second party.
From a related technology, Moncomble teaches at least one value indicating at least one audio codec supported by the terminal device of the second party, at least one value indicating at least one video codec supported by the terminal device of the second party. (¶0075, wherein values indicating supported audio and/or video codes are provided for connection the first and second terminal devices of the parties)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sayko to incorporate the techniques described in Moncomble regarding supported codecs in order to more effectively establish multimedia communication sessions.

Claim 11 is taught by Claim 5 as described for Sayko in view of Moncomble.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites: “A system, comprising: a terminal device of a first party, a terminal device of a second party, a web server implementing a web page, and a server device of any of claims 7-12.” (Emphasis added) Such claims: (a) fail to further limit the claims upon which they depend as the depended upon claims are presented in the alternative, and so the plain language of the claim would not require Claim 14 to further limit any one specifically and (b) fails to include all the limitations upon which it depends as noted, the plain language would not require the inclusion of any one specifically. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tabatabaei Yazdi et al. (US 9253809 B2) – Capability Information Signalling

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442